Citation Nr: 1206589	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-32 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the period prior to August 18, 2008, and a rating in excess of 50 percent for the period thereafter, for posttraumatic stress disorder (PTSD), major depression, anxiety order, and polysubstance dependence disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In a June 2006 rating decision, the RO granted service connection and an initial rating of 30 percent for posttraumatic stress disorder (PTSD), major depression, anxiety order, and polysubstance dependence disorder.  Thereafter, in an August 2009 rating decision, the RO increased the rating for such disability to 50 percent effective as of August 18, 2008.  However, as this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination, his appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the issue on appeal is as stated on the first page of this decision.

The Veteran testified before the undersigned Veterans Law Judge via a videoconference from the RO in December 2011.  A transcript of the hearing is associated with the claims file.  At that time, the Veteran also submitted additional evidence in support of his claim, along with a waiver of review of such evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  Nevertheless, further development is necessary for a fair adjudication.  As such, the AOJ will have the opportunity to review such evidence upon remand.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, which currently contains only rating decisions and notices.  Any further development or consideration of this case take into account the existence of this electronic file, as well as the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified during the December 2011 hearing that he has continued to receive VA mental health treatment, as well as marital counseling, on a biweekly basis.  However, the last treatment records in the claims file are dated in October 2009.  While Veteran submitted a December 2011 letter from his VA mental health counselor, which purports to summarize his treatment and symptoms since August 2009, there is some indication of a possible inconsistency with treatment records.  

In particular, the evidence of record includes letters from VA providers concerning the degree of his disability.  Letters dated in September 2007 and August 2008 assign a global assessment of functioning (GAF) score of 45, and letters dated in 12/09 and 12/11 assign a GAF score of 35 based on treatment since August 2009.  However, an October 2009 treatment record from this same provider reflects that the Veteran's mental health disability was "moderate" in severity.  Further, the Veteran has been afforded three VA examinations which reflect very different GAF scores during these periods.  These examiners assigned a GAF score of 55 in August 2005, a GAF score of 60 April 2007, and a GAF score of 55 in January 2010.  A GAF score reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126 (2011).

Under the circumstances of this case, the Board finds that further development is necessary for a fair adjudication of the Veteran's claim.  First, the case must be remanded to obtain and associate with the claims file any outstanding VA mental health treatment records dated since October 2009.  Thereafter, the Veteran should be scheduled for a new VA examination to determine the current severity of his service-connected mental health disorder.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment).  The examiner should measure and record all subjective and objective symptomatology of the Veteran's mental health disability, and express opinion as to the severity of such manifestations.  The examiner should also comment on and reconcile the varying GAF's of record, to include in prior VA examination reports and in VA treatment records, to the extent possible.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records, specifically to include any mental health records or marital counseling records, dated from October 2009 forward.  All records received must be associated with the claims file.  The Veteran should be notified of any records that cannot be obtained and offered a chance to provide any such records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his mental health disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should record and measure all manifestations of the Veteran's service-connected PTSD, major depression, anxiety order, and polysubstance dependence disorder.  The examiner should assign a GAF score and express an opinion as to the severity of such disability, e.g., mild, moderate, or severe.  The examiner should also comment on the other GAF scores of record, to include in prior VA examination reports and letters from VA providers, and should reconcile the prior GAF scores, to the extent possible.  If any requested opinion cannot be offered without resorting to mere speculation, the examiner should so state, and should indicate why a non-speculative opinion cannot be offered.

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last SSOC.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

